The offense is arson; the punishment, confinement in the penitentiary for four years.
Cleve Barnes v. State, Opinion No. 18,323, this day delivered (page 547 of this volume), is a companion case. The errors requiring a reversal of the judgment in Barnes' case also appear in the present record.
The judgment is reserved and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 553